Citation Nr: 0613951	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-37 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an effective date prior to October 15, 
2001, for service connection for bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 60 
percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had verified active duty from May 1943 to 
December 1945; he also had three years of prior service.  His 
decorations include a Silver Star and a Bronze Star.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision of the 
Buffalo, New York, regional office (RO) of the Department of 
Veterans Affairs (VA) that implemented a Board decision 
granting service connection for bilateral hearing loss.  The 
RO evaluated the disability as 10 percent disabling, and 
assigned an effective date for the grant of service 
connection of October 15, 2001.

In April 2004, the veteran submitted a notice of disagreement 
with the effective date.  In a separate statement received 
the same day, the veteran wrote that he was requesting a 
higher percentage rating as the disability had gotten worse.  
The RO took this statement to also be a notice of 
disagreement with the initial evaluation.

In an August 2004 rating decision the RO increased the 
evaluation for hearing loss to 60 percent effective October 
15, 2001.  On the same day the RO issued a statement of the 
case on both issues.

In October 2004, the veteran submitted a substantive appeal, 
which he styled a notice of disagreement.  He specified that 
"I'm disagreeing with the following issue.  An earlier 
effective date than 10/15/01."  In April 2005, the veteran's 
representative submitted a VA Form 646 in which he wrote that 
"The issue being presented for the Boards consideration at 
this time is that of an earlier effective date for the 
granting of service connection for the veterans bilateral 
hearing loss."

The RO nonetheless issued a supplemental statement of the 
case in May 2005, in which it listed both the initial rating 
and effective date issues as being on appeal.  It reported, 
without elaboration that the adjudicative actions included 
"10-21-2004 Substantive Appeal received."

That month it certified the issue of "increased rating" for 
bilateral hearing loss.  It did not certify the effective 
date issue, but the veteran clearly perfected an appeal on 
that issue.

In March 2006, the Board granted the veteran's motion to 
advance his case on its docket.

The issue of entitlement to a higher initial evaluation for 
bilateral hearing loss is remanded to the RO via the Appeals 
Management Center (AMC).  The veteran will be advised if 
further action is required on his part.



FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
bilateral hearing loss was denied in an April 1961 rating 
decision; the veteran did not submit a notice of disagreement 
with this decision.  

2.  Entitlement to service connection for bilateral hearing 
loss was denied in a July 1974 Board decision; a request to 
reopen this claim was denied in a February 2000 Board 
decision.  

3.  The veteran has not made a motion claiming clear and 
unmistakable error in the prior Board decisions.

4.  After February 2000, the first communication from the 
veteran that can be interpreted as a request to reopen his 
claim was dated and received on October 15, 2001.  




CONCLUSION OF LAW

The criteria for an effective date prior to October 15, 2001 
for service connection for bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 7104(b), 7105 (West 2002); 
38 C.F.R. §§ 3.105(a), 3.400(q)(1)(ii), 20.1105 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.   Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, entitlement to service connection for bilateral 
hearing loss was granted in a February 2004 Board decision.  
A March 2004 rating decision implemented the Board decision, 
and assigned an effective date of October 15, 2001.  The 
veteran submitted a notice of disagreement with the effective 
date in April 2004.  

The RO provided VCAA notice by letter dated in April 2005.  
This notice said that VA would obtain service records, VA 
records, and records from other Federal agencies, and that 
with his authorization VA would obtain private medical 
records on his behalf or he could submit the records.  

Unfortunately, the April 2005 letter failed to notify the 
veteran of what evidence was required to substantiate his 
claim for an earlier effective date.  Furthermore this letter 
did not tell the veteran that if he had any evidence or 
information in his possession that he believed would support 
his claim, he should submit it.  

In spite of the omissions of the April 2005 letter, the Board 
finds that remand for additional notification is not 
required.  In Dingess v. Nicholson, the Court held that "the 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, [VCAA] notice has served its purpose, and 
its application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Therefore, any omissions in the veteran's 
VCAA notification are harmless error, and the Board may 
proceed with consideration of his claim.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim and in some cases obtain a medical 
opinion.  The veteran has indicated that he has no further 
evidence to submit.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty to assist provisions of the 
VCAA have been met. 

The veteran contends that he is entitled to an earlier 
effective date for the award of service connection because he 
pursued his claim continually from the time he submitted his 
initial claim in February 1961, and that service connection 
should have been established on the basis of evidence then in 
the claims folder.  In the alternative, he believes that 
38 U.S.C.A. § 1154(b) first became effective in 1984, and 
that if the RO had recognized he participated in combat 
earlier, he would have received a favorable decision prior to 
2001.  

The record shows that the veteran submitted a claim for 
service connection in February 1961.  An April 1961 rating 
decision denied the veteran's claim.  The veteran was 
notified of this decision in an April 1961 letter and 
provided with his appellate rights.  He did not initiate an 
appeal.  Therefore, the April 1961 rating decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

The veteran submitted additional evidence in support of his 
claim for service connection for hearing loss in 1964.  The 
previous denial was confirmed in a March 1964 rating 
decision.  The veteran responded by submitting additional 
evidence, and his claim was denied again by rating decisions 
dated January 1965 and February 1965.  He did not submit a 
notice of disagreement with any of these rating decisions.  

The veteran's next attempt to reopen his claim was denied by 
the RO in a May 1974 rating decision.  This decision was 
appealed to the Board, where it was considered on a de novo 
basis, but denied in a July 1974 decision.  This decision is 
also final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1105.  

The veteran's next attempt to reopen his claim for service 
connection for hearing loss was denied in a March 1993 rating 
decision.  He was notified of this decision in April 1993, 
but did not submit a notice of disagreement.  

A March 1998 rating decision denied the veteran's claim once 
again.  The veteran appealed this decision to the Board, 
which denied the veteran's claim in February 2000 on the 
basis that he had not submitted new and material evidence to 
reopen the previous denials.  

The veteran appealed this decision to the Court, but withdrew 
the appeal in June 2001.  

On October 15, 2001, the veteran submitted another request to 
reopen his claim for service connection.  After an October 
2002 rating decision denied his request, he appealed to the 
Board.  In February 2004, the Board determined that the 
veteran had submitted new and material evidence to reopen his 
claim.  In addition, the Board considered the veteran's claim 
on a de novo basis, and found that entitlement to service 
connection for bilateral hearing loss was warranted.  A March 
2004 rating decision assigned an effective date of October 
15, 2001 for this disability, and the current claim ensued.  

In general, the effective date of an award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  

The effective date for direct service connection is the day 
following separation from active service or date entitlement 
arose if the claim is received within one year after 
separation from service; otherwise, it will be the date of 
receipt of claim, or date entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400(b)(2)(i).  However, the effective 
date of a claim received after a final disallowance is the 
date of receipt of the new claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400(q)(1)(ii).

In this case, the veteran's claim was finally denied in the 
Board's February 2000 decision.  Board decisions are final 
when issued.  38 C.F.R. § 20.1100 (2005).  Although the 
veteran could have pursued an appeal to the United States 
Court of Appeals for Veterans Claims (Court), he withdrew his 
appeal and the time period for appealing the decision has 
passed.  38 U.S.C.A. § 7266 (West 2002).

The February 2000 decision can now be altered only on a 
motion for reconsideration or motion to revise the decision 
on the basis of clear and unmistakable error (CUE).  The 
veteran and his representative have not pursued either of 
these options.

The earlier denials of service connection were subsumed by 
the February 2000 Board decision.  See Dittrich v. West, 163 
F.3d 1349 (Fed. Cir. Dec. 28, 1998); Donovan v. Gober, 10 
Vet. App. 404 (1997), aff'd sub nom. Donovan v. West, 158 
F.3d 1377 (Fed. Cir. 1998).  Therefore, all of these 
decisions were final, and none of the claims which initiated 
these decisions may be the basis for an earlier effective 
date.  38 U.S.C.A. §§ 7104(b), 7105; 38 C.F.R. §§ 3.105(a), 
20.1105. 

The October 15, 2001, statement served as a claim to reopen 
after a final denial of the claim.  The governing regulation 
states that the effective date of a grant received after a 
final disallowance is the date of receipt of the new claim or 
the date entitlement arose, whichever is the later.  
Therefore, as the veteran's claim was received on October 15, 
2001, this is the proper effective date for service 
connection for bilateral hearing loss.  38 C.F.R. 
§ 3.400(q)(1)(ii).

In reaching this decision, the Board notes the veteran's 
contentions that his grant of service connection was based on 
a liberalizing law.  He argues that 38 U.S.C.A. § 1154(b) 
which addresses certain presumptions for combat veterans was 
passed in 1984, and that this was the basis for the allowance 
of his claim.  The Board notes that the February 2004 
decision does rely on this provision for the grant of service 
connection.  However, the portion of the law pertaining to 
presumptions for combat veterans was in existence at the time 
of the veteran's initial 1961 claim, and had been effective 
for many years prior to that time.  See Collette v. Brown, 82 
F.3d 389, 392 (Fed. Cir. 1996) for a discussion of the 
history of this provision.  

Even if amendments in 1984 could be considered liberalizing, 
they were in effect at the time of the February 2000 
decision.  Moreover, although the July 1974 Board decision 
did not cite to this provision, a review of the decision 
shows that veteran's claim of a shell fragment striking his 
helmet in service was accepted, but the claim was denied on 
other grounds.  The portion of 38 U.S.C.A. § 1154 that was 
changed in 1984 pertains to exposure to dioxins, which is not 
relevant to the veteran's claim.  

Therefore, there is no basis for an earlier effective date 
based on a liberalizing law or regulation.  See 38 U.S.C.A. § 
5110(g); 38 C.F.R. § 3.114(a).  


ORDER

Entitlement to an effective date prior to October 15, 2001, 
for service connection for bilateral hearing loss is denied. 


REMAND

As the discussion in the introduction to this decision should 
make clear, the veteran did not submit a substantive appeal 
to perfect an appeal as to the initial evaluation for 
bilateral hearing loss.  38 C.F.R. § 20.200 (2005).  The RO, 
however, took actions, such as issuing a supplemental 
statement of the case reporting that a substantive appeal had 
been submitted, and certifying the issue as being on appeal, 
that could have lead the veteran to believe that an appeal 
had been perfected.  Once the RO has taken such actions, the 
substantive appeal requirement is waived.  Gonzalez-Morales 
v. Principi, 16 Vet. App. 556 (2003).

Because the initial evaluation is now before the Board, it 
has the duty to assist the veteran with the development of 
the claim in accordance with the VCAA.

In this regard, it was reported on the August 2004 
examination that the veteran was receiving private treatment 
for his hearing loss.  VA has a duty to obtain these records.  
38 U.S.C.A. § 5103A(b) (2005).

Accordingly, the case is remanded for the following:

Take the necessary steps to obtain all 
records of private treatment for hearing 
loss since October 15, 2000.  

Readjudicate the case.  If it remains 
denied, issue a supplemental statement of 
the case, before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


